 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarcoPaperProductsCo.andGeneralTruckdrivers,Warehousemen,and Helpers Union,Local624,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America.Case 20-CA-5006October 17, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN, ANDJENKINSOn May 22, 1969, Trial Examiner Maurice M.Miller issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer'sDecision and a supporting brief. TheGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions,' and recommendations of theTrial ExaminerIjoinmy colleagues in adopting the TrialExaminer's finding and conclusion that Respondentviolated Section 8(a)(1) and (3) by discharging OtisGay because of his participation in the Union'sorganizational campaign.Iam not satisfied, however, that the evidencesupports theTrialExaminer'sconclusion thatGeneral Manager McCall raised Robert Sparkman'swages on May 27 "with the express purpose ofimpinging upon his employees' freedom of choicefor or against unionization, and that [such] actionwas reasonably calculated to have that effect." Inote that Sparkman's raise was only one of severalgiven to employees shortly before the election wasconducted in Respondent's plant, and that, as to theother raises, the Trial Examiner found they weregiven for legitimate reasons and without interferingwithemployees'exerciseofSection7rights.Moreover,Sparkman'swage increasemust becontrasted with the treatment afforded Gay who wasdischarged forhisunion activities I find little if anyevidenceexplainingwhyRespondent chose todischarge one employee for his union activity andbuy off the other employee for his union activity ifsuchbethecase.Although the timing ofSparkman's raise is suspicious, I find that factorinsufficienttosupporttheTrialExaminer'sconclusions as to McCall's motivation for grantingthe wage increase to Sparkman and the impact ofthat wage increase on employees' exercise of Section7 rights.Iwould dismiss the allegations of the complaintinsofar as they allege that Respondent violated theAct by giving Sparkman a raise.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Marco Paper ProductsCo.,San Rafael, California, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended OrderMEMBER FANNING, concurring in part and dissentingin part:'These findings are based,in part, upon credibility determinations of theTrial Examiner to which the Respondent has exceptedAfter careful reviewof the record,we conclude that these credibility findings are not contraryto the clear preponderance of all relevant evidence Accordingly, we findno basis for disturbing these findingsStandard Dry Wall Products, Inc ,91 NLRB 544, enfd 188F 2d 362 (C A 3)'Like the TrialExaminer,we are satisfied upon the basis of all thecircumstances recited by him, including the timing and absence of anyacceptable explanation therefor,that the dischargeof Gray and the payraise to Sparkman were violativeof the ActEach,in its way, wasdesigned to thwart the Union's organizational effortContrary to thedissent'sview of Sparkman'sraise as "only one of several given", therecord' shows that Sparkman alone among Respondent's regular employeesreceived a pay raise Respondent itself seeks to defend this raise on the,ground that it was an"isolated raise to one employee "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE M MILLER, Trial Examiner. Upon a chargefiledMay 20, 1968, and duly served, the General Counselof the National Labor Relations Board caused aComplaint and Notice of Hearing to be issued and servedon Marco Paper Products Co , designated as Respondentwithin this decision. The Complaint issued December 18,1968; therein Respondent was charged with unfair laborpracticesaffectingcommerce,within themeaning ofSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended. 61 Stat. 136, 73 Stat. 519WithinRespondent's duly filed answer, certain factual statementsinGeneralCounsel'sComplaintwereconceded;Respondent, however, has denied the commission of unfairlabor practicesPursuant to notice, a hearing with respect to this matterwas held at San Francisco, California, on April 15, 1969,beforeme The General Counsel and Respondent wererepresented by counsel. Each party was afforded a fullopportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence pertinent to theissues. Since the hearing's close, a brief has been receivedfrom the General Counsel's representative, this brief hasbeen duly considered.179NLRB No. 34 MARCO PAPER PRODUCTS CO.195FINDINGS OF FACTUpon the entire testimonial record, documentaryevidence received, and my observation of the witnesses, Imake the following findings of fact:1.JURISDICTIONRespondent raises no question herein with respect toGeneralCounsel'sjurisdictionalclaims.Upon theComplaint's relevant factual declarations, which have notbeen controverted, I find that Respondent was, throughoutthe period with which this case is concerned, an employerwithin the meaning of Section 2(2) of the Act, engaged incommerce and business activities which affect commercewithin the meaning of Section 2(6) and (7) of the Act, asamendedFurther,withdueregardforpresentlyapplicable jurisdictional standards, I find assertion of theBoard's jurisdiction in this case warranted and necessaryto effectuate statutory objectives.11.THE LABOR ORGANIZATION INVOLVEDGeneralTruckdrivers,Warehousemen, and HelpersUnion,Local624,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, designated as Complainant Union within thisdecision, is a labor organization within the meaning ofSection 2(5) of the Act, as amended, which admits certainof Respondent's employees to membership.IIITHE UNFAIR LABOR PRACTICESA. IssuesGeneralCounsel'sComplaint,herein,chargesRespondentwithstatutorily-proscribedinterference,restraint, and coercion, because of certain wage increaseswhich were granted a limited number of Respondent'semployees, purportedly for the purpose of discouragingtheir Union sympathies. Further, General Counsel chargesthat Respondent discharged Otis Gay because of his unionactivities,or other protected concerted activity for thepurpose of collective bargaining or other mutual aid orprotection. Respondent contends that its challenged wageraises- three in number - were granted for legitimatebusiness reasons.With respect to Gay's termination,Respondent contends that it lacked knowledge regardinghisUnion sympathies when management's decision toterminate him was reached, and that his termination wasdictated by legitimate business considerations.B. Facts1.BackgroundRespondent maintains a San Rafael, California plant,within which it manufactures and processes paper tapesThese tapes are, then, sold for building and constructionwork; they are used in connection with sheetrockinstallationRespondent's plant contains three departments within asingle physical facility: (1) A Shipping-Receiving-MaterialHandling department, (2) a Processing department; and(3)aRewindMachine department.Within the firstdepartment designated, Respondent receives paper in largerollsInProcessing, these large rolls are cut to propersizesThe firm's Rewind Machine department workerstransfer such cut paper to smaller rolls. These are, then,transferred back to Respondent's Shipping and Receivingdepartment, within which they are packed for shipmentThese various operations, described, are conductedwithinacomparatively small physical compass, theyrequireacomparativelysmallproductioncrewRespondent'sProcessingandRewindMachinedepartments, combined, occupy no more than 600 squarefeetTheShipping-Receiving-MaterialHandlingdepartment fills the balance of Respondent's plant space,not specified for the record. (The precise physicalconfiguration of Respondent's combined Processing andRewind Machine departments has not been describedHowever, Respondent's suggested area figure, 600 squarefeet,would require a space measuring approximately 30 by20 feet) During the particular April 16 - May 31, 1968periodwithwhich this case is directly concerned,Respondent's total production andmaintenance crewcomplement fluctuated between 15 and 19 workers Thisgroup included two part-time Rewind Machine operators,two part-time Shipping employees, and one part-timejanitor, plusl0-15 full time salaried or hourly paid workersThroughout the period with which this case isconcerned, Respondent maintained a two-shift operationTwo Processing department workers, together with onepart-timeRewindMachine operator, worked a swingshift, the balance of Respondent's production crew workeddays.Within Respondent's crew, turnover - during theperiod with which this case is concerned - was relativelyhigh. Between January I and May 15, 1968, 10 workerswere hired; during the same period, three men ceasedwork or were separated Between May 15 and July 31,however, five more workers were terminatedRespondent's consolidated payroll list, between April1st and July 31, specifically, contained 24 names Amongthose listed, however, two performed no work after May15(One,WilliamChristiana,designatedapart-timeRewindMachine operator, ismerely shown as notworking. Otis Gay, Jr., with whose termination this caseis concerned, concededly was dismissed on the designateddate.)Further, two of those listed- with previousexperience in Respondent's hire - did not resume theirwork, during the 1968 calendar year, before certaindesignated dates in June and July, respectively.2.Otis Gay's employment historyOn April 18, 1968, Respondent hired Otis Gay. Histestimony regarding his work history- proffered andreceived largely without challenge- would warrant adetermination that he started in Respondent's Shippingand Receiving department, where he worked three or fourdaysGay was then transferred to work as ProcessingMachine helper on Respondent's swing shift, he held thisposition for some 2 weeks (This determination derivesfrom a summary of Respondent's personnel record, plus asynthesis of relevant testimony proffered both by Gay andRespondent's general manager Gay testified that he wastransferred from Shipping and Receiving to Rewind for 3days,following which he served 2 weeks in Respondent'sProcessing department. General Manger McCall testified,however, that Gay was transferred directly from Shippingand Receiving to Processing, where he served I week onRespondent's small swing shiftThe firm's personnelrecord summary reveals no transitory Rewind Machineservice by Gay, I reject his testimony in that connection.However,Respondent'spersonnelrecordsummarybuttressed by testimony - particularly General Manager 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcCall's testimony thatGay was relieved of hisProcessing department assignment on May 6, pursuant torequest- persuades me that he probably did spend about2 weekson Respondent's swing shift. I have so found )Gay, however, finally reported a distaste for swing shifthours, and requested day shift work in Respondent'sRewind Machine department On Monday, May 6, so Ifind, he received the requested transferDuring this period, so I find, Gay spoke with severalfellow workers regarding their need for higher wages OnMay 6 or 7, he communicated with BusinessRepresentativeClark of Complainant Union Shortlythereafter,onMay 12, Clark visited Gay's home todiscussunionization;threemoreworkersfromRespondent's plant were present Gay, together with histhree guests, signed union designation cards Thereupon,Clark gave him more cards for Respondent's workers tosignOn May 13, Gay solicited and procured signedUnion designations from four additional workers (Histestimony shows that he solicited two named workers attheir San Rafael living quarters, and that he solicited twootherworkers in the parking "lot" near Respondent'splant.)That afternoon,Gay further solicited RichardWagner, rewinder, somewhere within the confines ofRespondent's parking lot;Wagner, so Gay testified, tooka proffered designation card, but did not signTestifyinggenerally,regardinghissolicitationinComplainantUnion's behalf during this period, Gaydeclared that- between May 6 and May 13 particularly- he spoke with his fellow workers, regardingunionization, both during lunch breaks and while at workThe record reflects his testimony- proffered withoutchallengeorcontradiction- that he discussedComplainant Union with his fellow workers during "everychance" which was presented.On May 14, Gay did not work, he consulted aphysician because his elbows were sore He was told thathisworkwithinRespondent'splanthad created oraggravated an arthritic conditionWhen Gay reported for work on May 15 at 7 o'clock,he advised Leadman John Toll in Respondent's RewindMachine department that he could no longer performRewind Machine work. He requested a transfer, and wasforthwithreassignedtoRespondent'sShippingandReceivingdepartment(Whileawitness,Gaydemonstrated the repetitive physical movements which hiswork as Rewind Machine operator had required. Thework,sohisdemonstrationshowed,calledforsimultaneous liftingandtwistingmotions )WithinRespondent's Shipping and Receiving department, Gaythen shared the work with three other full-time workers-George Schroeder, Respondent's longtime shipping clerk,Kenneth Gay (Otis Gay's brother) who had been hiredMay 6; and John Collins, hired May 10. Gregory Dwight,previouslyamember of Respondent's Shipping andReceiving crew - who had been an April 29 new hire -was switched to Rewind Machine department work,replacingGay, concurrently with the latter'sMay 15transfer3Gay's terminationRegarding the specific developments which ensued, therecord reveals testimonial conflict. Gay was concededlyterminated following the completion of his May 15 stintwithin Respondent's Shipping and Receiving departmentThis trier of fact, however, has been confronted with twosignificantlydivergentfactualrecitalsconcerning thecircumstances preceding his termination.Gay testified, simply, that - following his reassignment- he had worked a full day in Respondent's Shipping andReceiving department, that, when his work day ended, hehadhadaconversationwithRespondent'sgeneralmanager, that McCall had, then, said he had thought Gaycould "work out" doing rewinding, but that, since hecouldn't, Respondent would have to lay him off, and thathe was thereupon told, "This is it," and was given his paycheckWhile a witness, McCall provided a more detailedrecitalSpecifically,he testified that he had reachedRespondent's plant shortly after 9 o'clock that morning,that- consistently with his regualr practice - he hadspoken with Leadman Toll regarding the work, and thatthe latter had told him about Gay's reported arthriticcondition and consequent transferRespondent's generalmanager, continuing, testified as followsAnd I related to Johnny [Toll] in response to that,that at the present time we had a surplus of help in theShipping-Receiving Department, we were going to haveto reduce our force and we did not have a place that wecould utilize Otis, and it would be - that we would justhave to let him go .Otis was standing in the sameproximity of the machine at the time I was talking toJohnnyAs a matter of fact, he was in view and wasstanding within, I would say, less than 10 feet, and atthe time of concluding the conversation with Johnny, Ipassed where Otis was working and related to him thatIwas sorry that he had a wrist condition and wasn'table to perform, that we had an excess of people at thepresent time and that we would have to dispense withhis services at the end of the day, he could stay for therest of the day but we would have to dispense with hisservicesLater that day, concededly, McCall received a May 14letterfromComplainantUnion,whichclaimed torepresentamajorityofRespondent'sSanRafaelemployees. According to Respondent's general manager,this letter,which had been sent by certified mail, wasreceived at approximately l l o'clock, McCall declared -while a witness - that, before receiving this letter, he hadhad no knowledge that Complainant Union was seeking toorganize his plantSubsequently- so McCall testified - he had a secondconversation with Gay; this, so the record shows, tookplace following the completion of Respondent's day shiftWith respect thereto,Respondent'sgeneralmanagerrecalled thatIrelated again to Otis that we had a surplus of peopleinour Shipping and Receiving Department, that wedidn't have a place that we could use him, and that wehad to lay him off, and I gave him his check.McCall was then asked whether he had known anythingregarding Gay's activity in Complainant Union's behalf"at any time up to the time" when he (Gay) wasterminated,Respondent'sgeneralmanagerrepliednegativelyDuring cross-examinationMcCall concededthatGay's work, during his prior period of service inRespondent's Shipping and Receiving department, hadbeen acceptable; and that his performance had measuredup to Respondent's estimate of his capabilities. Likewise,McCall conceded that Gay's swing shift performancerecord on Respondent's processing machine had been, sofar as he knew, satisfactory. Nevertheless, Respondent'sgeneral manager reiterated his prior declaration that Gayhad been twice told that the firm had a surplus of MARCO PAPER PRODUCTS CO.197Shipping and Receiving department workers, that areduction of force was necessary; and that the firm would,therefore, dispense with his servicesSummoned in rebuttal, Gay could not "recall" anymorningconversationwhatsoeverwithRespondent'sgeneralmanager;hedeniedhavingreceivedanyknowledgeregardinghisterminationbeforetheconversation withMcCall whichfollowedthe completionof his work shift.When pointedly cross-examined byRespondent'scounsel,Gay categorically denied anymorning talk with McCall, since he could remember theirpurported "second" talk, but not their purported "first"conversation.When asked whether he was "positive" thatno such conversation had taken place, however, Gayconceded that he could not so testify positivelyWith matters in this posture - despite Gay's patentdiffidence regarding the quality of his recollection- hisrecital,within my view, merits credence. The testimony ofboth witnesses- with respect to these matters - standsin the record without direct corroboration (In surrebuttal,Respondent proffered Leadman Toll. The latter purportedto confirm a May 15 morning conversation with McCallconcerning Gay's employment, but proffered no detailsThough he declared, further, that he had seen McCall turnand walk toward Gay some 10-12 feet distant, withinRespondent's Shipping and Receiving department, Tollconceded that he had not heard their conversation.) Gay'stestimony, however, was proffered rather ingenuously,with quiet sincerity; despite his demonstrated reluctance todeclare himself "positive" when challenged directly byRespondent's knowledgeable counsel, his recital, withinmy view, carried the ring of truth Further, this trier offact finds himself persuaded- consistently with GeneralCounsel'scontention- that McCall's profferedcircumstantial recollections weaken, rather than support,hisprofferedtestimonialversion.Forexample-Respondent's general manager conceded that Gay wastold,when his shift ended, that he was being laid offbecause Respondent had a surplus crew, if McCall had,really, stated the reasons for Gay's prospective layoffpreviously, no logical reason can be suggested for hisdetermination to repeat himself later the same day.Further,McCall's testimony that he had notified Gayregarding his prospective termination when they spokeduring an early part of Respondent's day shift - though itmay not "strain credulity" as General Counsel contends -does reflect a departure from conventional managementnorms, no persuasive rationale for such a proffered"anticipatory"pronouncementhasbeenvouchsafedFinally, this trier of fact notes that McCall's testimonyreflectsadiscussionregardinghisplantoreduceRespondent'sShippingandReceivingdepartmentcomplementwithLeadman Toll, though the latterconcededly had no responsibilities connected with thatdepartment, the record is completely silent, however,regarding any communicationbetweenMcCall andShipping Clerk Schroeder, whose full-time departmentalcrew was being reduced These considerations,inter alia,buttressmy conclusion - primarily derived from myobservation of both witnesses-that McCall's testimonialsuggestion regarding the timing of his decision with,respectto Gay's term ination'(which would fix that decision ashaving been made before his receipt of ComplainantUnion's letter) merits rejection4 Subsequent developmentsWithin a letter dated May 16, Respondent's generalmanager notified Complainant Union that Respondentquestioned its representation claims, and suggested anNLRB election by secret ballot Consistently with thissuggestion,Complainant filed a petition for certificationonMay 20, with respect to a conventional "productionand maintenance" bargaining unit Sometime thereafter,on a date not specified for the record, agreementregarding a consent election was reachedA notice withrespect theretowas provided for posting, the recordwarrants a determination that it was posted on May 27,within Respondent's plant5.Robert Sparkman's pay raiseOn the "evening" of May 27, Charles Johnson, then afull-timeRewindMachine worker, told Respondent'sgeneral manager that he had procured a much better joband wished to resignInter alia,soMcCall testified, hedeclared that he had been solicited in ComplainantUnion's behalf, that he had had a prior experience whichhe did not wish to repeat, and that he was, therefore,resigning. During this portion of their conversation, so therecord shows, Johnson further told McCall that RobertSparkman was a union supporter. (Sparkman had,apparently, played a minor role in Complainant Union'scampaign.HehadsignedComplainantUnion'sdesignation card on May 12, at Gay's home, the followingday, so Gay's testimony shows, he had told Johnson andPreston that Gay wished to see them in Respondent'sparking lot.) That same date, Sparkman received a raiseHe had been hired April 26, 1 month previously.Following a short period of Shipping and Receivingdepartment service, he had been transferred to ProcessMachine work. The record warrants a determination thatSparkman had been hired at Respondent's standardfull-time production worker rate, $2 50 per hour. His May27 raise, however, provided him with $2.75 per hour.Thereby, Sparkman became Respondent's third highesthourly paid worker. His $2.75 rate was exceeded only bythe $3 25 rate which Respondent was then paying to SamPreston and Richard Toll, Process Machine operatorswith 4 and 11 years of seniority, respectivelyAccording to McCall, Sparkman had been granted hisraise during a discussion "earlier that afternoon" beforeJohnson's resignation During that afternoon conversation- so Respondent's general manager testified-Sparkman was first reminded that, some few daysfollowing his hire date, he had been told that Respondentwas seeking "capable and competent" workers; thattransfers to Process and Rewind Machine work werepossible, and that workers advanced or promoted to suchwork could expect raises Consistently therewith- soMcCall testitied- Sparkman was then told, during theirMay 27 conversation, that, since he had performed wellfollowing his transfer to Process Machine work, his paywould be raisedWhile a witness, McCall declared, categorically, that -when his May 27 discussion with Sparkman took place,and Sparkman was granted his raise - he (McCall) hadhad no knowledge of Sparkman's prior activity inComplainant Union's behalf.With due regard for the complete record, however,McCall's testimony - that Sparkman's raise was grantedbeforehe(McCall)heardanythingfrom Johnsonregarding the Process Machine helper's Union sympathies 198DECISIONS OF NATIONAL LABOR RELATIONS BOARD- must be rejected. I note, in this connection, thatMcCall identified Sparkman as the worker who hadreplacedGay, when the latter had requested a transferfrom Process Machine work on Respondent's swing shift.The record shows that these transfers were made May 6th,McCall declared, categorically, that Sparkman was aswing-shiftemployeewhen hisMay 27th raise wasgranted. Johnson, however, could not have been a fellowswing-shiftworkerRespondent'spersonnelrecordsummary reveals that - just before his resignation -Johnsonwasafull-timeRewindMachine operator.McCall's testimony, however, shows that Respondent thenhad no more than onepart-timeRewindMachineoperatorworking swing-shift hours; this could possiblyhave been William Christiani, previously mentioned, orpossibly James Houck, who was then likewise workingpart-time regularly. Since, therefore, Johnson must havebeen working days while Sparkman was working swingshifthours,McCall's testimony regarding the latter'spurported presence on Respondent's premises "earlier"thatMay 27 afternoon,beforeJohnson's day shift stinthad been concluded, can hardly be considered credible,absent some rational explanation; no explanation whateverhas been proffered. With matters in this posture, McCall'stestimony that his "raise" conversation with Sparkmantook place earlier than his May 27 "evening" conversationwith Johnson, simply cannot be credited (Further, thistrier of facts notes, with respect to this facet of the presentcase, that McCall's sense of time, generally, was less thanprecise.He testified, twice, that Sparkman was granted araisewithin "about a week" or within "a week or twoweeks" following his transfer to Process Machine work.However,Respondent's personnel record summary-buttressed by McCall's further testimony fixing May 6 astherelevanttransferdate- clearly warrants adetermination that, by May 27, Sparkman had been doingProcessMachine work for three weeks. McCall's lack ofprecision,with respect to this facet of the present case,constitutes a factor which I have considered, together withother factors,when assessing his credibility generally.)Thus,necessarily,McCall'switness-chairattempt tocharacterize his knowledge, with regard to Sparkman'sUnion sympathies, as derived belatedly, following hisdecision to raise Sparkman's pay, lacks a sufficient factualbase, and must be rejected I so find.C. Conclusions1.Gay's terminationGay's testimony regarding his role as CompainantUnion's principal protagonist within Respondent's plant- between May 6 and May 15 particularly - standswithoutcontradictionA recapitulationwithrespectthereto, now, seems hardly necessary. (By May 13, so therecordshows,Gay had solicited nine of somethirteen-fourteen full-time workers, eight of whom hadsignedComplainantUnion'sdesignationcards )Respondentcontends,however,thatGay was notdischarged therefor; the firm's defense derives, partially,fromRespondent's subsidiary factual contention thatGeneralManager McCall, when he decided to dispensewith Gay's services, lacked any knowledge regarding thelatter's prior work in Complainant Union's behalf.This contention, however, must be rejectedWith dueregard for its circumstantial context, the substantial, opencharacter of Gay's participation in Complainant Union'scampaign, both within and without Respondent's plant,dictates a contrary conclusion For example' Gay testified,without challenge or contradiction, that he discussedunionizationwhile at workwithinRespondent's RewindMachine department. This department, together withRespondent'srelatedProcessingdepartment,fillsacomparatively small space, within which some 9-11 dayshiftworkers perform full-time service. Leadman Toll,concededlya supervisor,works, throughout the day,within these closely-contained, contiguous departments.Under such circumstances, I find merit in GeneralCounsel's contention that.In view of Toll's proximity to Gay, and the unrefutedtestimonythatGay engaged in discussions withemployees about the Union while he was working, it isalso reasonable to conclude that Respondent learned ofGay's Union activities even before the Union's demand.This Board has held, frequently, thatwhere a workeractivelyparticipates insubstantialunion activity, bothwithin and without his place of work, and where the sizeof the plant is small-management's knowledge regardingtheworker's union activities may properly be inferred.East Bay Rambler, Inc,168 NLRB No. 143 (TXD);DonSwartTruckingCo, Inc ,154NLRB 1345, fn. 2;Quest-ShonMark Brassiere Co , Inc ,80 NLRB 1149,1150, enfd. 185 F.2d 285 (C.A 2); seeN L R B. v AbbottWorstedMills, Inc,127 F 2d 438, 440 (C A. 1). Thetestimonial record herein- like those which the Board'sEast BayandDon Swartdecisions both reflect - clearlyrevealsGayasComplainantUnion'sprincipalwithin-plant protagonist. Far from being minimal anddeliberatelyguarded, (CompareConwood Corporation,173NLRB No. 94), Gay's activity was both substantialand open The present record, within my view, providesample warrant for a determination that Respondent'sgeneral manager had knowledge of Gay's Union activities,beforehe (McCall) reached his May 15 terminationdecision.Respondent further contends, however, that Gay wasnot- in any eventdischarged, but that he was simply"laid off" because the firm had surplus workers within itsShipping and Receiving departmentWhen we considerthecircumstantialcontextwithinwhichGay wasterminated, however, this contention stands revealed aswithoutrealevidentiarysupport.First-RegardingMcCall's claim that Respondent's Shipping and Receivingdepartment was overstaffed, this trier of fact notes thatRespondent's general manager designated "two" workersas constituting a normal complement Between April 1and 15, however, Respondent had had two full-timeShipping-Receivingdepartmentworkers,plustwopart-time workers; one, Charles Johnson, was then newlyhired and subsequently transferred. During the April 16 -April 30 period, one full-time worker was terminated, butfour were newly hired, with two of the latter subsequentlytransferred.When the period in question ended,Respondenthadthreefull-timeShipping-Receivingdepartment workers, plus two part-time workers BetweenMay I and May 15, three newly hired workers weredesignated for Shipping-Receiving department work; onewas subsequently transferred.When this period concluded,Respondent's department in question had four full-timeworkers, plus two part-time workers. And three of thefour full-time employees still working onMay 15 -Dwight, Collins and Kenneth Gay - were Otis Gay'sjuniors, with respect to company seniority. These figures,clearly,logicallybelieanypresentcontention thatRespondent normally sought tomaintainmerelyatwo-manShippingandReceivingdepartment crew. MARCO PAPER PRODUCTS CO.Second-Gay'sMay 15th transfer back to Shipping andReceiving did not,per se,create a surplus. He merelyreplaced Dwight, who was contemporaneously transferredtoRewindMachine work.ThirdRegardingMcCall'sbaldlyproffered"surplus"claim,Respondenthasproffered no supporting rationale. No contention has beenmade that Respondent's business was declining; McCalltestified,rather, that the firm's business has become"pretty stable year-round" with few peaks or valleys, savefor possibly sizeable construction industry declines.Withmatters in this posture, Respondent's claimed economicjustificationforGay's terminationcanhardlybeconsideredpersuasivelysubstantiated.(TherecordcontainsacopyofGay's post-discharge claim forunemployment compensation.When filing his claim, sothe document shows, Gay said he had been "layed off"frgmRespondent's plant. This trier of fact does not,however,considersuchadeclarationconclusiveorpersuasive,eitherwith regard to Respondent'sactualreasonfor Gay's challenged termination, or regarding thenature of hisbeliefwith respect to particular causes whichmight have dictated his termination.Unemploymentcompensation claimantswhen filing claims - may notknow, then, their previous employer's actual reason fordischarging themAnd, particularly, when their previousemployer's stated reason for terminating them would beleast likely to forestall the routine processing of theirclaims, they can hardly be faulted for proffering thatstated reason- whether or not they might, themselves,consider it pretextual.)To the contrary, indeed, Respondent's failure to recallGay following his purported "layoff" provides persuasivesupport for the contrary, conclusion, that his terminationwas dictated by non-business considerations.FirstThetestimony and documentary material with respect to Gay'swork record discloses that his "progress"withinRespondent's plant had been relatively rapid; that he wasnever criticized regarding his work; and that, in fact,Leadman Toll had complimented him regarding hisRewind Machine performance.While a witness, McCallconceded, consistently, thatGay's performance withinRespondent'sShipping and Receiving and ProcessingdepartmentshadbeensatisfactoryMcCall furtherconceded that- so far as part-time workers wereconcernedhe preferred to recall those who hadperformed competently. Gay, however, was never recalled.Some 2 weeks following Gay's termination, Respondent'sgeneralmanager did try to recall John Collins, anotherfull-time Shipping-Receiving department worker who hadbeen terminated May 22, purportedly for lack of work.When Collins (whose seniority with Respondent had beenless than Gay's) declined the offer, no secondary effortwas made to communicate with Gay, despite his prior"satisfactory"recordwithinRespondent'sShipping-Receiving department.No rationale for thisommission has been proffered.Second-SinceGay'sdischarge,Respondent'smanagement- faced withnormal turnover problems - has had to hire some five tosix replacements for Shipping and Receiving departmentwork, plus two Processing department replacements. Gay,however, has never been contacted for possible rehire;Respondent's defensive presentation reflects no showingwhatsoever calculated to explain this failure to considerGay for recall.With matters in this posture, I find merit in GeneralCounsel'scontentionthatGay was discriminatorilydischarged. By way of summary The record reveals thatGay had been Complainant Union's principal protagonist199withinRespondent'splant. Since the plant is small, andsinceGay'sUnion sympathies were openly manifested,Respondent'smanagement-soIhave found-necessarily became aware of his Union activitiesHe wasdischargedattheheightofComplainantUnion'scampaign,directlyfollowingRespondent'sreceiptofComplainantUnion's letter claiming to represent amajorityof the plant's production and maintenanceworkers.This coincidence in timing, between Gay'ssubstantialUnion activity,Complainant Union'sdemandfor recognition,andGay's discharge, provides strongprima faciesupport for a conclusion that his terminationwas discriminatorily motivated As General Counsel notes:Respondent,realizing theUnion was now activelyengaged in an organizational campaign,moved to chillthe activity and fired GayThis, despite Gay's service seniority over several fellowworkers, and despite his conceded competence in workassignmentswhich he was still physically qualified toperformRespondent'spurported economic justificationfor Gay's termination - proffered to overcome GeneralCounsel's presentation-has been found insubstantial; itslackof substance not only dictates its rejection, butstrengthens General Counsel'sprima faciecase, providingfurther support for a conclusion that Gay was dismissedbecause of his participation in Complainant Union'scampaign.ShattuckDennMiningCorporationv.N L RB., 362 F 2d 466 (C.A. 9). 1 so find.2.Sparkman'sPay RaiseWithrespect to Robert Sparkman'swage increase,littlemore need be said Pursuant to well-established decisionaldoctrine,thisBoard closely scrutinizes wage increasesgrantedsubsequent to the filing of representationpetitions.The Baltimore Catering Company,148NLRB970, 973,West Texas Equipment Company,142NLRB1358Whenever the circumstantial context within which awage increase is granted warrants a determination thatsuch a challenged raise was effectuated for the purpose ofinfluencing employees with regard to their choice ofbargaining representatives,General Counsel has made outaprima faciecase of statutorily-proscribed interference,restraintand coercionN.L R Bv.Exchange PartsCompany,375 U.S 405.Then,withmatters in such aposture, the burden of coming forward with evidencecalculated to establish some justifiable motive necessarilyshifts to the employer concerned.The Baltimore CateringCompany, supra,Glosser Bros.,Inc.,120 NLRB965. Letus apply these principles.The record,herein, clearly showsthatMcCall granted Sparkman a wage increase promptlyupon learning of Sparkman's Union sympathies The wageincrease lifted Sparkman's hourly rate substantially abovethat which a number of Respondent's full-time productionworkerswithgreatercompany senioritywere thenreceiving; reference has previously been made to the factthatnomore than two hourly-ratedworkers,withsubstantially greater seniority,were receiving more. Uponthis record, General Counsel herein-within my view -has sustained his contention that Sparkman's raise wascalculated to interfere materially with the organizationalrightsofRespondent'sworkers.Cf.BryantChuckingGrinder Company,160 NLRB1526, 1529.Respondent'sproffered counter that Sparkman's relatively notable' raisewas, despite its timing, granted on merit - to a workerwithnomore than one month's limited experiencecompassing no more than two of the firm's three regularproduction classifications- simply carries no persuasive 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDpower whatsoever.With respect to certain subsequent wage increasesgranted before the Board-conduct election was held withinRespondent's plant, I was persuaded, during the hearing,thatRespondent's testimonial showing of justifiablemotive should be considered sufficient to overcomeGeneralCounsel'spresentationregardingapossiblestatutoryviolationRespondent's claim of merit forSparkman'sraise,however,lacksanycomparablypersuasive factual underpinning, the record, within myview,preponderantly supports a determination, rather,thatGeneralManager McCall took his challenged stepwith the express purpose of impinging upon his employees'freedom of choice for or against unionization, and that hisactionwas reasonably calculated to have that effect.N L R B v. Exchange Parts Company, supraMyconclusion stands buttressed by the fact that Respondent'squestionable conduct- with respect to Sparkman sspecifically- reflects no really isolated reactionGay'sprior discharge, herein found violative of law, provides asignificant sign with respect to Respondent's real motive,so far as Sparkman was concerned. His wage increase,clearly, constituted an unfair labor practice.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's course of conduct set forth in section III,above, since it occurred in connection with Respondent'sbusinessoperationsdescribedinGeneralCounsel'sComplaint and concededly described correctly therein,had,and continues to have, a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, absent correction such conduct wouldtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerceCONCLUSIONS OF LAWIn the light of the foregoing findings of fact, and uponthe entire record in this case, I make the followingconclusions of law.1.Marco Paper Products Co , is an employer withinthemeaning of Section 2(2) of the Act, engaged incommerce and business activities which affect commerce,within the meaning of Section 2(6) and (7) of the Act, asamended.2General Truckdrivers,Warehousemen and HelpersUnion,Local624,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act, as amended, which representscertain of Respondent's workers for collective-bargainingpurposes3.Respondent, by granting a pay raise to RobertSparkman for the purpose of interfering with his freedomof choice, and that of other employees, for or againstunionization, interferedwith, restrained, or coerced itsemployeeswith respect to their exercise of a rightstatutorily guaranteed. Thereby, Respondent did engagein,and continues to engage in, an unfair labor practiceaffectingcommerce,within themeaning of Sections8(a)(1) and 2(6) and (7) of the Act, as amended4Respondent, by its discharge of Otis Gay because ofhis activities on behalf of Complainant Union herein, hasdiscriminated, and continues to discriminate, with regardto the hire and tenure and terms and conditions ofemployment of its employees, thus discouraging theirUnion membership and their participation in concertedactivitiesformutualaidorprotectionThereby,Respondent did engage in, and continues to engage inunfair labor practices affecting commerce, within themeaning of Sections 8(a)(1) and (3) and 2(6) and (7) ofthe Act, as amendedV THE REMEDYSince I have found that Respondent engaged, andcontinues to engage, in certain unfair labor practiceswhich affect commerce I shall recommend that it beordered to cease and desist therefrom, and to take certainaffirmative action, including the posting of appropriatenotices, designed to effectuate the policies of the Act, asamendedSpecifically,sinceIhave found that Respondentviolated Section 8(a)(1) and (3) of the statute through thediscriminatory discharge of Otis Gay, I shall recommendthat Respondent be required to offer him immediate andfull reinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privilegesItwillbe recommended, further, thatRespondent be required to make this worker whole forany pay losses which he may have suffered because of thediscrimination practiced against him, by paying him asum of money equal to that which he would have earnedaswages between May 15, 1968, and the date of hisreinstatement, less his net earnings during such period.Backpay for the worker designated should be computed bycalendar quarters, pursuant to the formula which theBoard now uses.F W Woolworth Company,90 NLRB289. Interest thereon should likewise be paid, computed at6 percent per year See IsisPlumbing & Heating Co ,138NLRB 716, in this connection.RECOMMENDED ORDERUpon these findings of fact and conclusions of law, andupon the entire record in the case, it is recommended thattheBoard, pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, order that Respondent,Marco Paper Products Company, its officers, agents,successors, and assigns, shall1.Cease and desist from.(a)Discouraging workers from becoming or remainingmembers of General Truckdrivers,Warehousemen andHelpersUnion, Local 624, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,orfrom participating inUnion or otherconcerted activity for the purpose of collective bargainingor other mutual aid or protection, by discharging them, orby discriminating in any other manner with respect totheirhireor tenure of employment, or any term orcondition of their employment, except as authorized underSection 8(a)(3) of the Act, as amended.(b) Interfering with, restraining, or coercing employeesby discharges, or by granting raises reasonably calculatedto influence them in their exercise of free choice withrespect to union representation, or by any like or relatedconduct, with respect to their exercise of rights which theNational Labor Relations Act, as amended, guarantees.2Take the following affirmative action which isnecessary to effectuate the policies of the Act, asamended: MARCO PAPER PRODUCTS CO(a)Offer Otis Gay immediate and full reinstatement tohisformer or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and make him whole for any pay losses which he mayhave suffered by reason of the discrimination practicedagainst him, consistently with the requirements set forthwithin the "remedy" section of this Decision(b)Notify Otis Gay if presently serving in the ArmedForcesof the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act, and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces(c)Preserve and make available to the Board or itsagent, upon request, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords relevant and necessary to analyze and compute theamounts of backpay due under the terms of this BoardOrder.(d)Post at its place of business in San Rafael,California, copies of the notice attached to this report asan appendix' Copies of the notice to be furnished by theRegional Director for Region 20, as the Board's agent,shallbe posted, immediately upon their receipt, afterbeing duly signed by Respondent's representativeWhenposted, they shall remain posted for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted Reasonablesteps shall be taken by Respondent to insuie that thesenotices are not altered, defaced or covered by any othermaterial.(e)Filewith the Regional Director for Region 20, asthe Board's agent, within 20 days from the date of serviceof this Trial Examiner's Decision, a written statementsettingforth themanner and form in which it hascomplied with these recommendations 2' In the event that this Recommended Order is adopted by the Board, thewords"aDecision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the said notice in thefurther event that the Board'sOrder is enforced by a decree of a UnitedStates Court of Appeals,the words"a Decree of the United States Courtof Appeals,Enforcing an Order"shall be substituted for the words "aDecision and Order "In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEES201Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatAfter a hearing, during which all sides had the chanceto give evidence, it has been determined that this companyhas violated the National Labor Relations Act In orderto remedy such conduct, we have been required to postthis noticeThe National Labor Relations Act gives all employeesthese rightsTo engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representativethey freely chooseTo act together for collective bargaining or othermutual aid or protection; andTo refrain from any or all of these thingsWE WILL NOT do anything that interferes with theserights.WE WILL immediately offer to reinstate Otis Gay tohis former or substantially equivalent position, withoutany change in the seniority or other privileges which heenjoyed before we discharged him, and we will pay himany money which he may have lost as a result of ourdiscrimination against himWE WILL notify Otis Gay if he is presently serving intheArmed Forces of the United States of his right tofull reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed ForcesDatedByMARCOPAPERPRODUCTSCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 13050 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-0335.